Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00324-CV

                   LAW OFFICES OF PRESTON HENRICHSON, P.C.
                        a/k/a Law Offices of Preston Henrichson,
                                       Appellant

                                               v.

     STARR COUNTY HOSPITAL DISTRICT d/b/a Starr County Memorial Hospital,
                              Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-12-246
                         Honorable Ana Lisa Garza, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED that appellee Starr County Hospital District is not
entitled to recover any attorney’s fees against appellant Law Offices of Preston Henrichson, P.C.
It is ORDERED that appellant Law Offices of Preston Henrichson, P.C. recover its costs of this
appeal against appellee Starr County Hospital District.

       SIGNED June 25, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice